 

 

 

 

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
JOSEPH T § CLERK, U.S. DISTRICT COUR,
Plaintiff, § — a
§
v. § 2:19-CIV-12-Z
§
ANDREW M. SAUL, Commissioner, §
Social Security Administration, §
§
Defendant. §

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
REVERSING THE HENS Ue THE COMMISSIONER

Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge to reverse the Commissioner’s final decision denying plaintiff's application for
disability benefits under the Social Security Act. (ECF 16). No objections to the findings,
conclusions, and recommendation have been filed. After making an independent review of the
pleadings and administrative record in this case, the Court concludes that the findings, conclusions,
and recommendation of the Magistrate Judge are correct. It is therefore ORDERED that the
findings, conclusions, and recommendation of the Magistrate Judge are ADOPTED, the
Commissioner’s final decision in this case is REVERSED, and this matter is REMANDED to the
Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further proceedings
consistent with the findings, conclusions, and recommendation of the magistrate judge.

Plaintiff's taxable costs of court, as calculated by the Clerk of Court, are assessed against

the defendant Commissioner.

SO ORDERED.
February 26, 2020.

 

HEW J. KACSMARYK
UME STATES DISTRICT COURT
